Citation Nr: 9929803	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  95-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for glaucoma.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel




INTRODUCTION

The veteran had active service from February 1981 to February 
1992.  In April 1992, he claimed service connection for a 
skin disorder, a neurologic disorder, and headaches.  A 
September 1992 rating decision granted service connection for 
a skin disorder and headaches, and assigned a combined 40 
percent disability evaluation.

In a September 1993 statement, the veteran claimed service 
connection for glaucoma, and asserted his belief that the 
glaucoma was related to his headaches.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision by the Wilmington, 
Delaware, Regional Office (RO) that denied the claim styled 
as "[a]djunct service connection for glaucoma."

In a January 1998 decision, the Board remanded the case for 
further development of the evidence.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The claim for service connection for glaucoma is not 
plausible under the law, as it is not accompanied by adequate 
supporting medical evidence.


CONCLUSION OF LAW

The claim for service connection for glaucoma is not well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include one dated in 
December 1990, indicating that he was seen complaining of a 
left temporal headache, with no aura but with blurred vision 
and left eye photophobia, which had begun two hours earlier.  
He had no trauma or history of headaches.  On examination, 
his pupils were equal, round, and reacted to light, 
extraocular muscles were intact, and there was no papilledema 
or nicking.  The assessment was migraine/tension headache and 
Fiorinal was prescribed.

The service medical records further disclose that the veteran 
returned to the clinic the next day, stating that he had the 
worst headache of his life, and Ergostat was prescribed.  He 
returned to the clinic the next day, and reported that the 
headache had resolved.  The clinical assessment reported by 
medical personnel was headache, resolved, probably vascular 
in origin.

A February 1991 record shows the veteran reported that his 
headaches persisted, and he was referred to neurology.  There 
he complained of frontal headaches, gave a history of 
headaches since, but not before, December 1990, and said they 
were currently almost constant.  The impression was "rule 
out" vascular headaches.  There was no reference to 
headaches in a November 1991 medical board report.

After separation from service, the veteran reported headaches 
at a June 1992 VA examination, and the diagnoses included 
migraine headaches, but he did not report a vision disorder 
and none was found by examination.

On an April 1993 record from the emergency room of Norfolk 
General Hospital, the veteran reported that he had been 
sawing wood two days earlier and got a foreign body in his 
left eye.  X-rays failed to show a foreign body.  Intraocular 
pressures were 15 in the right eye and 44 in the left, the 
assessment was acute closed angle glaucoma, and eye drops 
were prescribed.

In his September 1993 statement, the veteran referred to 
treatment by Doctor Abel.  In a January 1994 letter, Robert 
Abel, MD, reported that he saw the veteran on one occasion in 
June 1993.  At that time, the veteran gave a history of acute 
closed angle glaucoma and reported treatment with eye drops.  
Intraocular pressures were 18 in the right eye and 25 in the 
left.  Dr. Abel recommended an immediate laser peripheral 
iridectomy in the left eye to establish a normal anterior 
chamber depth.  That procedure was scheduled, but the veteran 
did not report for it.

At a February 1994 VA neurologic examination, the veteran 
reported that headaches had begun around his left eye during 
his participation in Operation Desert Shield and persisted to 
the present.  He stated that, about one year earlier, he had 
gotten a foreign body in his left eye and examination had 
revealed acute angle closure glaucoma.  He said he had 
undergone three unsuccessful laser treatments and was 
currently using eye drops.  He still had headaches around the 
left eye, of varying intensity, and they sometimes seemed to 
blur his vision.  Using the eye drops seemed to ease the 
pain.  Upon clinical evaluation, including examination of the 
disks, the cranial nerves were unremarkable.  The examiner 
felt that the ophthalmology clinic would be better able to 
comment on any relationship between headaches and glaucoma.

In February 1994, the veteran was afforded a VA 
ophthalmologic examination.  He gave histories of headaches 
about the left eye since September 1990, a May 1992 acute 
angle closure attack, and laser treatment in the left eye 
with eye drops currently.  He said that the headaches did not 
subside after the laser treatment.  Upon examination, 
intraocular pressures were 16 in the right eye and 30 in the 
left.  The examiner felt that the veteran was at risk for 
another angle closure glaucoma attack, and scheduled 
peripheral iridotomies.

The veteran underwent the recommended procedure later that 
month, and returned for follow-up in March.  On that 
occasion, angle anatomy had not changed dramatically, though 
some deepening of anterior chamber angle was noted on the 
left, but intraocular pressures were 19 bilaterally.  Also, 
on that occasion, the veteran reported a decrease in the 
severity of headaches since the laser treatment, and it was 
noted that glaucoma in the left eye "played some role in his 
headache."

The July 1994 rating decision denied adjunct (i.e., 
secondary) service connection for glaucoma, and the December 
1994 Statement of the Case noted the absence of medical 
evidence showing that headaches cause glaucoma.  However, the 
Board felt that a liberal reading of the veteran's claim 
suggested that, in fact, he was contending that headaches in 
service were the early manifestation of glaucoma.  Service 
medical records showed treatment for headaches in service, 
and we believed that the evidence raised a question about the 
relationship between headaches and glaucoma.  Accordingly, 
the case was remanded to develop medical evidence on that 
issue.

As a matter of course, the Board's January 1998 decision was 
sent to the veteran and he was, thus, forewarned of the 
evidentiary development the Board sought.  38 U.S.C.A. §  
7104(e).

By letter of February 1998, the RO asked the veteran to 
provide information about any glaucoma treatment he had 
received since his separation from service.  He did not 
respond.  A VA ophthalmologic examination was scheduled for 
him in August 1998.  Records in the file show that he was 
notified of the examination in writing in July, and that a 
message was left on his answering machine in August.  He did 
not report for the examination.  A Supplemental Statement of 
the Case (SSOC), reflecting the foregoing, was sent to him in 
August.  No reply to the SSOC was required of the veteran, 
although he was invited, in the transmittal letter, to 
respond with any comment he might wish to present.  No reply 
to the SSOC was received from the veteran or his 
representative.

In a February 1999 letter to the veteran, the RO noted that, 
although he resided in Delaware, his April 1992 VA Form 21-22 
had appointed the Virginia Department of Veterans Affairs to 
represent him.  He was asked to reply and indicate whether he 
wished to change representation.  He did not reply.


Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, a 
claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
Morton v. West, 12 Vet.App. 477, 480-1, (1999); Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim is 
not well grounded, the Board is without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  
Further, the United States Court of Appeals for Veterans 
Claims has made it clear that it is error for the Board to 
proceed to the merits of a claim that is not well grounded.  
Epps v. Brown, 9 Vet.App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  Thus, the 
threshold question in any case is whether the claimant has 
presented a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.  Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Winters v. West, 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

In this case, the veteran's service medical records show that 
he reported the sudden onset of severe headaches around the 
left eye in December 1990.  In April 1993, fourteen months 
after his separation from service, the veteran was diagnosed 
with glaucoma of the left eye.  The laser treatment he had on 
his eyes for glaucoma did not relieve the headaches, but the 
eye drops he used seemed to lessen the pain.  The Board felt, 
when the appeal was previously before us, that it was 
possible that the headaches in service were an early 
manifestation of glaucoma.  We then found the claim for 
service connection for glaucoma to be well grounded, and 
remanded it.

As noted above, when a claim has been determined to be well 
grounded, VA has a duty to assist the veteran in obtaining, 
or generating, evidence pertaining to the claim.  In this 
case, the purpose of the remand was to gather medical 
evidence, including medical opinion evidence, regarding the 
possibility of a relationship between headaches and glaucoma.  
However, the veteran failed to respond to a request for 
information from the RO, and failed to report for a VA 
examination.  The duty to assist "is not a one-way street."  
Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996); Hayes v. Brown, 
5 Vet.App. 60, 68 (1993); Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991), reconsideration den., 1 Vet.App. 406 (1991).  
Where, as here, the veteran fails to provide information 
needed for his claim and fails to report for a VA 
examination, the VA duty to assist has been satisfied.

This case was previously remanded for further development 
because the claim was found to be possible, i.e., it was 
determined to be well grounded.  That is, because the 
veteran's headache disorder and glaucoma were related by both 
time and anatomic location, there appeared to be the 
possibility that the headaches were a manifestation of 
glaucoma.  The claim was remanded to develop evidence that 
would confirm the possibility and thus support service 
connection.  Since the remand did not result in evidence that 
establishes a relationship between the veteran's headaches 
and his glaucoma, there is no evidence that glaucoma was 
incurred in service.  Accordingly, since there is no evidence 
that glaucoma was incurred in service, the claim is now not 
well grounded, and must be denied.


ORDER

Entitlement to service connection for glaucoma is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

